Citation Nr: 0904420	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's son is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty in the Merchant Marines 
during World War II.

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board of Veterans' Appeals (Board) in a March 2007 
decision denied the appellant's claim.  The appellant 
appealed that decision to United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In October 
2008 the Court issued a Memorandum Decision vacating and 
remanding the claim to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court has expressed concern that the appellant's limited 
education and failure to complete more than the fifth grade 
indicates he is developmentally disabled.  The Board has 
previously requested additional evidence from the appellant 
as to his employment history and disabilities exhibited prior 
to age 18.  No relevant information specifically addressing 
to the appellant's intellectual ability or any learning 
disabilities has been submitted.  Consequently, the Board has 
determined that a psychological evaluation including 
assessment testing should be conducted.  In addition, a 
second effort should be made to ascertain the nature of the 
appellant's prior employment as a mechanic and whether it was 
in sheltered environment.  

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be afforded a 
psychological evaluation to determine 
if he is developmentally disabled.  It 
should include appropriate testing to 
determine to the extent possible if the 
appellant has any developmental 
disorders present since childhood, 
which would preclude him from 
supporting himself.  In this regard, if 
it is concluded the appellant has 
developmental impairments which would 
preclude him from supporting himself 
the examiner is asked to formally 
address whether it is at least as 
likely as not (50 percent probability) 
that the appellant was incapable of 
self support due to disability which 
was present on or before his 18th 
birthday?  

2.	Although recognizing the appellant was 
born in 1948, to the extent possible, a 
VA Social Industrial Survey or similar 
action should be undertaken to 
determine if the appellant was 
incapable of self support on or before 
his 18th birthday.  Any report obtained 
should include, if possible, interviews 
with those who can attest to the 
appellant's ability or inability to 
support himself prior to or on his 18th 
birthday, such as neighbors, former 
employers, teachers, family members and 
or members of the appellant's 
community.  

3.	Request the appellant provide information 
related to his mental status prior to age 
18, as well as information/authorization 
to obtain his employment history from 
1966 to the present, including job 
titles, dates of employment and 
employer's name, address and telephone 
number.  Thereafter, the employers listed 
by the appellant should be contacted to 
ascertain whether the appellant's 
employment was in a protected/sheltered 
environment.  

4.	If the benefit sought on appeal remains 
denied the appellant should be provided 
with an appropriate supplemental 
statement of the case and be given 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

 

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




